Raymond, C. J.
This is an action for personal injury brought by plaintiff against the defendant. The record was filed in this court on the 15th day of May, 1901. The case was submitted October 1, 1901, by agreement of counsel, and the appellant was given until November 1, 1901, in which .to file brief. The appellee was to file his brief under the same rule of court in 30 days thereafter, and appellant was given leave to reply. No briefs by either party have been filed.
The appeal is therefore dismissed for want of compliance with the rule.
Clayton, Townsend, and Gill, JJ., concur.